                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

FIRST MERCURY INSURANCE CO.,

      Plaintiff,

v.                                                   CV No. 12-1057 JAP/CG

MRCO Inc., et al.,

      Defendants.


                      ORDER TO FILE JOINT STATUS REPORT

      THIS MATTER comes before the Court upon review of the record. IT IS

HEREBY ORDERED that the parties shall file a joint status report by April 12, 2019 to

advise the Court on the status of this case.



                            

                                         _________________________________
                                         THE HONORABLE CARMEN E. GARZA
                                         CHIEF UNITED STATES MAGISTRATE JUDGE

 




                                                
 
